DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-8 are pending and have been examined in this application. 
Information disclosure statements (IDS) have been filed on 10/25/2019 and 05/17/2020 and reviewed by the Examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on 12/01/2021 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Malnati et al. (U.S. Pub. 20060254528) in view of Phelan et al. (U.S. Pat. 5572953).
In regard to claim 1, Malnati et al. discloses a cage for housing laboratory animals, said cage comprising: a basin and a movable lid configured and dimensioned to be positioned over said basin in a first closed position in which it prevents the access to an inner space delimited by said basin and repositioned in a second open position in which it does not prevent said inner space from being accessed (Fig. 1, where there is a basin 2 and a lid 1 configured to be positioned over the basin 2 in a first closed position (when lid is attached to basin) and repositioned in a second open position (when lid is removed from basin)), said basin comprising a bottom wall with at least one substantially flat portion and a plurality of side walls extending upwardly from said bottom wall and joined to one another to define said inner space (Fig. 2, where the basin 2 has a bottom wall with at least one substantially flat portion and a plurality of side walls extending upwardly from the bottom wall and joined to one another to define the inner space), said lid comprising a main portion and a lateral engagement edge defined by a corresponding plurality of side walls which are reciprocally joined (Figs. 1-5, where the lid 1 has a main portion and a lateral engagement edge defined by a corresponding plurality of side walls which are reciprocally joined), each extending from said main portion to give said lateral engagement edge a skirt or apron shape (Figs. 1-5, where the lateral engagement edge of the lid 1 at least gives the lid 1 a skirt or apron shape), wherein with said lid in said first closed position, said lateral engagement edge is positioned adjacent to said side walls (Figs. 1-2, when the lid 1 is in the first closed position, the lateral engagement edge is positioned adjacent to said side walls of the basin 2); wherein said cage comprises an engagement tongue extending from one of said basin side walls towards an outside of said basin (Fig. 5, where there is an engagement tongue 7 extending from one of said basin 2 side walls towards the outside of said basin 2); wherein said cage comprises an engagement seat defined by said lateral engagement edge (Fig. 5, where there is an engagement seat 11 defined by the lateral engagement edge of the lid 1); and wherein positioning of said lid over said basin side walls in said first closed position results in an automatic engagement of said engagement seat by said engagement tongue (Figs. 1-5 and Paragraph [0032], where positioning the lid 1 over the basin 2 side walls (in the first closed position) at least results in the automatic engagement of the engagement seat 11 by the engagement tongue 7); wherein said cage comprises a first peripheral ridge extending from said basin side walls towards the outside of said basin side walls (Fig. 2A, where there is a first peripheral edge 21 extending from the basin 2 side walls towards the outside of the basin 2 side walls) along an entire peripheral extension of said basin side walls, to join said basin side walls (Fig. 2A and Paragraph [0025], where the first peripheral edge 21 extends along the entire peripheral extension of the basin 2), and said engagement tongue has a smaller peripheral extension than a peripheral extension of said first ridge (Figs. 1-5, where the engagement tongue 7 has a smaller peripheral extension than a peripheral extension of said first ridge 21 (see Fig. 1 which shows 7 having a smaller peripheral extension than the entire peripheral extension of the first ridge)), and has an extension towards the outside of said basin side walls, which is greater than that of said first ridge (Figs. 1-5 and Paragraphs [0025], where the engagement tongue 7 has an extension 7’’’ towards the outside of the basin 2 side walls which is at least greater than that of the first peripheral edge 21). Malnati et al. does not disclose said engagement tongue extends from said first peripheral ridge. Phelan et al. discloses said engagement tongue extends from said first peripheral ridge (Fig. 7, where there is an engagement tongue extending from the first peripheral ridge 29 (an outwardly extending engagement tongue is shown in Fig 7, at the end of peripheral ridge 29 and above element 19)). Malnati et al. and Phelan et al. are analogous because they are from the same field of endeavor which include animal enclosures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Malnati et al. such that said engagement tongue extends from said first peripheral ridge in view of Phelan et al. The motivation would have been to have the engagement tongue be integrally part of the peripheral ridge of the basin walls. This would allow the lid to attach to the peripheral ridge of the basin walls and enable a higher attachment point for the lid onto the basin, increasing the inner volume of the device in the closed position. Furthermore, having the engagement tongue be integrally part of the peripheral ridge of the basin walls reduces the number of parts needed for manufacturing and assembly, thereby decreasing production costs for the device. 
In regard to claim 2, Malnati et al. as modified by Phelan et al. discloses the cage according to claim 1, wherein an extension direction towards the outside of said basin side walls, of said engagement tongue lies in a plane which is substantially parallel to said at least one substantially flat portion of said bottom wall (Malnati et al., Fig. 5, where the engagement tongue 7 extension 7’’’ lies in a plane which is substantially parallel to said at least one substantially flat portion of said bottom wall of the basin 2).
In regard to claim 3, Malnati et al. as modified by Phelan et al. discloses the cage according to claim 1, wherein said basin and said lid have a substantially rectangular plan shape and therefore each comprises four side walls opposed to one another in pairs, and in that said engagement tongue extends from one of two shorter basin side walls among said four side walls (Malnati et al., Figs. 1-5, where the basin 2 and the lid 1 have a substantially rectangular shape which comprise four side walls opposed to one another in pairs and the engagement tongue 7 extends from one of the smaller basin 2 side walls).
In regard to claim 4, Malnati et al. as modified by Phelan et al. discloses the cage according to claim 1, wherein said engagement seat extends from the inner surface of said lateral engagement edge which, with said lid in said first closed position, is adjacent to said basin side walls, over part of a thickness of said lateral engagement edge, (Malnati et al., Figs. 1-5, where the engagement seat 11 extends from the inner surface of the lateral engagement edge of the lid 1 over part of the thickness of the lateral engagement edge of the lid 1), said engagement seat being not open at an outer surface of said lateral engagement edge opposed to said inner surface (Malnati et al., Figs. 1-5, where the engagement seat 11 is not protruding out of the outer surface of the lateral engagement edge of the lid 1).
In regard to claim 5, Malnati et al. as modified by Phelan et al. discloses the cage according to claim 1, wherein said engagement seat extends from an inner surface of said lateral engagement edge which, with said lid in said first closed position, is adjacent to said basin side walls, over an entire thickness of said lateral engagement edge (Malnati et al., Figs. 1-5, where the engagement seat 11 extends from the inner surface of the lateral engagement edge of the lid 1 over the entire thickness of the lateral engagement edge of the lid 1), said engagement seat thus being through and open at an outer surface of -3Docket No. 216,366said edge opposed to said inner surface (Malnati et al., Figs. 1-5, where the engagement seat 11 is through and open at the outer surface of the lateral engagement edge of the lid 1).
In regard to claim 6, Malnati et al. as modified by Phelan et al. discloses the cage according to claim 1, wherein said basin comprises a second peripheral ridge extending parallel to said first peripheral ridge towards the outside of said basin along the entire peripheral extension of said basin (Malnati et al., Fig. 2A and Paragraph [0025], where the peripheral ridge 21 has a second peripheral ridge parallel to and above the first peripheral ridge in a U-shaped configuration), to join said basin side walls, wherein said second peripheral ridge, together with said first peripheral ridge, defines a housing seat with a substantially U-shaped transverse section having an opening facing the outside of said basin (Malnati et al., Fig. 2A and Paragraph [0025], where the first and the second peripheral ridge define a U-shaped housing seat with an opening facing the outside of the basin), wherein a sealing gasket is accommodated in said housing seat, and is configured and dimensioned to ensure the isolation of said inner space with said lid in said first closed position (Malnati et al., Figs. 1-5 and Paragraph [0025], where there is a sealing gasket 22 in the U-shaped housing seat that is configured to ensure the isolation of the inner space when the lid is in the closed position).
In regard to claim 7, Malnati et al. as modified by Phelan et al. discloses the cage according to claim 6, wherein said sealing gasket comprises a portion extending through said opening of said housing seat (Malnati et al., Figs. 1-5 and Paragraph [0032], where the sealing gasket 22 has a lip 23 that extends out of the opening of the housing seat), and in that with said lid in said first closed position, said extending portion of said gasket is elastically deformed by the contact with said lateral engagement edge of said lid (Malnati et al., Figs. 1-5 and Paragraph [0032], where the lip 23 of the sealing gasket 22 deforms when in contact with the lateral engagement edge of the lid in the closed position).
In regard to claim 8, Malnati et al. as modified by Phelan et al. discloses the cage according to claim 1, wherein disengagement of said tongue from said engagement seat takes place by pressing towards said inner space, a pressing action being exerted on said side wall from which said tongue extends (Malnati et al., Figs. 1-5 and Paragraph [0033], pressing the latch portion of the engagement tongue 7, towards the inner space, disengages the engagement tongue portion 7’’’ from the engagement seat 11 ).

Response to Arguments
Applicant's arguments (filed 06/28/2022) with respect to the rejection of the claims have been fully considered but they are not persuasive. Malnati et al. (U.S. Pub. 20060254528) in view of Phelan et al. (U.S. Pat. 5572953) discloses the applicant’s claim 1, as specified under Claim Rejections - 35 USC § 103 above. 
Specifically, Malnati et al. teaches a first peripheral ridge extending from said basin side walls towards the outside of said basin side walls in Fig. 2A, where there is a first peripheral edge 21 extending from the basin 2 side walls towards the outside of the basin 2 side walls, and the first peripheral ridge extending along an entire peripheral extension of said basin side walls, to join said basin side walls in Fig. 2A and Paragraph [0025], where the first peripheral edge 21 extends along the entire peripheral extension of the basin 2. Malnati et al. also teaches said engagement tongue has a smaller peripheral extension than a peripheral extension of said first ridge in Figs. 1-5, where the engagement tongue 7 has a smaller peripheral extension than a peripheral extension of said first ridge 21 (specifically see Fig. 1), and said engagement tongue has an extension towards the outside of said basin side walls, which is greater than that of said first ridge in Figs. 1-5 and Paragraphs [0025], where the engagement tongue 7 has an extension 7’’’ towards the outside of the basin 2 side walls which is at least greater than that of the first peripheral edge 21. 
Additionally, Phelan et al. teaches an engagement tongue extends from said first peripheral ridge in Fig. 7, where there is an engagement tongue extending from the first peripheral ridge 29 (an outwardly extending engagement tongue is shown in Fig 7, at the end of peripheral ridge 29 and above element 19). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Particularly the references were cited because they pertain to the state of the art of animal enclosures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604. The examiner can normally be reached Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647